IN THE SUPREME COURT OF MISSISSIPPI
                                 NO. 94-CA-00079-SCT
BRANTLEY WILLIS
v.
THE HONORABLE KIRK FORDICE, GOVERNOR OF
THE STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                             12/13/93
TRIAL JUDGE:                                  HON. WILLIAM F. COLEMAN
COURT FROM WHICH APPEALED:                    HINDS COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                       CHOKWE LUMUMBA
ATTORNEY FOR APPELLEE:                        JAMES F. STEEL
NATURE OF THE CASE:                           CIVIL - OTHER
DISPOSITION:                                  AFFIRMED - 1/9/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     BEFORE PRATHER, P.J., BANKS AND McRAE, JJ.


     BANKS, JUSTICE, FOR THE COURT:


Brantley Willis appeals the George County Circuit Court's denial of his Motion for Temporary
Restraining Order and a Preliminary Injunction that would bar the Governor from acting under a State
- Tribal Compact with the Mississippi Band of Choctaw Indians. Willis lists the following issues on
appeal.


                                             ISSUE I.

WHETHER THE CIRCUIT COURT HAS JURISDICTION TO HEAR THE CASE.


                                            ISSUE II.

WHETHER WILLIS HAS STANDING TO SEEK JUDICIAL REVIEW.
                                               ISSUE III.

WHETHER WILLIS' CLAIM IS BARRED BY THE DOCTRINE OF RES JUDICATA
AND/OR COLLATERAL ESTOPPEL.


                                               ISSUE IV.

WHETHER THE GOVERNOR HAD THE AUTHORITY TO ENTER TRIBAL - STATE
COMPACT.


Willis assigns as error that the Circuit Court lacked jurisdiction to decide whether the Governor of
Mississippi has the authority to enter a State - Tribal Compact (Compact) with the Mississippi Band
of Choctaw Indians (MBCI) for casino gambling on the Choctaw reservation. Willis' challenge has
merit. Willis argues that "[o]ur circuit courts are courts of general subject matter jurisdiction having
authority to hear and adjudge all 'matters civil' subject matter jurisdiction of which is not vesting in
some other court." Dye v. State, 507 So. 2d 332, 337 (Miss. 1987). The narrow issue presented by
Willis requires a determination as to whether the Governor had the authority under the laws of
Mississippi to enter the Compact. The circuit court is competent to hear this matter.

The Governor claims that Willis does not have standing to seek judicial review on the matter. This
Court embraces a less stringent definition of standing than that found in other jurisdictions. Van
Slyke v. Board of Trustees of State Institutions of Higher Learning, 613 So. 2d 872 (Miss. 1993).
As such, Willis' commercial and personal ties to the reservation provide standing sufficient to bring
this claim.

The Governor argues that Willis' claim is barred by the doctrine res judicata and/or collateral
estoppel. The Governor is correct. The action appealed here comports with the four identities
necessary to apply the doctrine of res judicata. Murphree v. Aberdeen-Monroe County Hospital,
671 So. 2d 1300 (Miss. 1996); Dunaway v. W.H. Hopper & Associates, Inc., 422 So. 2d 749 (Miss.
1982). The action brought by Willis requires relitigating a matter already decided by the federal court
and is, therefore, barred based on the doctrine of res judicata.

Willis claims that the Governor did not have the authority to enter the Compact just as the Governor
of Kansas was found to be without the statutory authority in Kansas v. Finney, 836 P.2d 1169 (Kan.
1992). This argument must fail because in Finney the Kansas governor was granted limited statutory
authority in comparison to Mississippi's governor. Mississippi Code Ann. § 7-1-13 (1972).

                                            CONCLUSION

While state law supports Willis' contentions that the circuit court has jurisdiction in the matter
regarding the Governor's authority, and that he has standing to challenge the Governor's action,
Willis' request for injunctive relief is barred by the doctrine of res judicata. The question regarding
the Governor's authority to enter the Compact need not be addressed to reach a decision in the
instant case.

AFFIRMED.
LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, McRAE, ROBERTS, SMITH
AND MILLS, JJ., CONCUR.